DETAILED ACTION

1. This communication is in response to the application filed on 06/29/2021.  The present application is being examined under the AIA  first to invent provisions.  
 
 1a. Status of the claims:    

        Claims 1-56 are canceled.
      Claims 57-76 are new.
        Claims 57-76 are pending.
Double Patenting    
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
2a. Claims 69-88are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent 10,929,680 B2 in view of Hearing et al. 7,949,150 B2. However, US Patent 10,691,547 B21 does not disclose classification feature using neural network. Moran discloses disaster even with recovery procedure (Hearing, column 5, lines 23-47), it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine them in order to detect targets  efficiently by using a neural network  by doing so target object would be tracked efficiently .

This is a nonstatutory double patenting rejection.


2b. Table

Instant Claims for Application 17/302,371
Claims of US Patent  11,025,742 B2
57. (New) An apparatus for performing dynamic link processing for a link invocation received via an invoking application of one or more software applications, the apparatus comprising a processor and a non-transitory memory storing program instructions, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to at least:

         determine link invocation information associated with the link invocation, wherein the link invocation information comprises an invoked application identifier associated with an invoked application for the link invocation;


       determine, based on the link invocation information, a dynamic redirection characterization for the link invocation, 












wherein the dynamic redirection characterization for the link invocation indicates whether the invoked application identifier is associated with a target application of the one or more software applications that are installed on the apparatus,





 wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: 


      determine a local presence status for the invoked application, wherein the local presence status indicates whether the invoked application is installed on the apparatus, and


      determine the dynamic redirection characterization based on the local presence status; and 



      in response to determining that the invoked application identifier is not associated with the target application of the one or more software applications, perform an inner-application rendering of the target application within an in-app browser associated with the invoking application.  
 
Claim 1. A computer-implemented method for performing dynamic link processing for a link invocation received via an invoking application of one or more software applications of a computing device, the computer-implemented method comprising:


 

      determining link invocation information associated with the link invocation, wherein the link invocation information comprises an invoked application identifier associated with an invoked application for the link invocation;


        determining, based on the link invocation information, a link display characterization for the link invocation, wherein the link display characterization for the link invocation indicates if an expected output associated with the link invocation comprises display-oriented data for rendering in a user interface; and

        in response to determining that the link display characterization indicates that the expected output associated with the link invocation comprises the display-oriented data:



       determining, based on the link invocation information, a dynamic redirection characterization for the link invocation, wherein the dynamic redirection characterization for the link invocation indicates if the display-oriented data associated with the link invocation is associated with a target application of the one or more software applications that are installed in the computing device, wherein determining the dynamic redirection characterization for the link invocation further comprises:





        determining a local presence status for the invoked application, wherein the local presence status indicates whether the invoked application is installed on the computing device, and 


       determining the dynamic redirection characterization based on the local presence status; and



      in response to determining that the dynamic redirection characterization indicates that the display-oriented data associated with the link invocation is associated with the target application of the one or more software applications that are installed in the computing device, performing an inter-application redirection between the invoking application and the target application. 
  




Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 57-58 , 62, 64-65,  69, 71-72, and 76   are rejected under 35 U.S.C. 103 as being unpatentable over Specter et al. (hereinafter “Specter”) (US 2019/0109798 A1), in view of  Wasiq et al. (hereinafter “Wasiq”) (US 10,135,808 B1), in view of Kosmach et al. (hereinafter “Kosmach”) (US 2014/0207911 A1), and further in view of LEE (US 2009/0234730 A1).  

Regarding claim 57, Specter discloses an apparatus for performing dynamic link processing for a link invocation received via an invoking application of one or more software applications (Specter discloses a remote device receiving a modified client redirection link upon activation by a dynamic content packet that modifies the client link (modifying the client link using dynamic content packet  set is equated to performing dynamic link processing)  (Specter,[0006])), the apparatus comprising a processor and a non-transitory memory storing program instructions, wherein the non-transitory memory and the program instructions are configured to, with the processor (Specter discloses  a memory device storing program modules that are processed by a processor  (Specter , [0111])), cause the apparatus to at least:   

           determine link invocation information associated with the link invocation (Specter discloses determining link 128 being done by determining a HTTP packet that is linked to link 128  ( based on the specification [0086] that discloses a link invocation information includes a HTTP packet)(Specter,[0036])), 

          determine, based on the link invocation information, a dynamic redirection characterization for the link invocation (Specter discloses a display window being activated by a client program using an HTTP packet that is linked to 128 link (Specter, [0032])). 

       Specter does not disclose wherein the link invocation information comprises an invoked application identifier associated with an invoked application for the link invocation; wherein the dynamic redirection characterization for the link invocation indicates whether the invoked application identifier is associated with a target application of the one or more software applications that are installed on the apparatus.

        Wasiq discloses wherein the link invocation information comprises an invoked application identifier associated with an invoked application for the link invocation (Wasiq discloses a code signing certification identifying the invoked linked between the target application and the calling application (Wasiq, column 3, lines 18-23)); wherein the dynamic redirection characterization for the link invocation indicates whether the invoked application identifier is associated with a target application of the one or more software applications that are installed on the apparatus (Wasiq discloses a request of a redirection for a webpage using HTTPS connection  at a target application using a calling application  (Wasiq, column 10, lines 53-57 )).

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Wasiq’s teachings with Specter’s teachings. One skilled in the art would be motivated to combine them in order to be able to improve the redirecting of a link to a target application to a remote device by associated the link invocation of the target application with an approval from the target application by doing so the redirection become more reliable because a confirmation of the connection is done by the target application itself.        

         Specter in view of Wasiq do not disclose wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: 
      determine a local presence status for the invoked application, wherein the local presence status indicates whether the invoked application is installed on the apparatus; determine the dynamic redirection characterization based on the local presence status.

         Kosmach discloses  wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: determine a local presence status for the invoked application, wherein the local presence status indicates whether the invoked application is installed on the apparatus (Kosmach discloses a webpage in a specific device in a local network being the target of the redirection based on identification field suitable for identifying the webpage incorporated in a field of a URL that identified the user device that is the target of webpage ( by identifying the user device a determination is made about which user device correspond to the identification field (Kosmach, [0311])); determine the dynamic redirection characterization based on the local presence status (Kosmach discloses a webpage in a specific device in a local network being the target of the redirection based on identification field suitable for identifying the webpage incorporated in a field of a URL that identified the user device  (Kosmach, [0311])).    
  
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Kosmach’s teachings with Specter’s teachings in view of Wasiq’s teachings. One skilled in the art would be motivated to combine them in order to be able to improve the transfer of the webpage to a user device  by identifying in a redirection link the identification of the URL of the user device.  

               Specter in view of Wasiq and in view of Kosmach do not disclose in response to determining that the invoked application identifier is not associated with the target application of the one or more software applications, perform an inner-application rendering of the target application within an in-app browser associated with the invoking application.   

            LEE discloses  in response to determining that the invoked application identifier is not associated with the target application of the one or more software applications (LEE discloses  the target page location information is not directly used in the referral link, instead a derivation or unrelated locator being utilized redirecting of the referral link (webpage is equated to display-oriented data) (LEE,[0046])), perform an inner-application rendering of the target application within an in-app browser associated with the invoking application (LEE discloses an advertisement webpage 204 of a referral link being presented to a consumer 207  ( the webpage 204 being presented using a  browser at the advertiser website  that is directly linked to the consumer)  (LEE,[0023])).     
 
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate LEE’s teachings with Specter’s teachings, in view of  Wasiq’s teachings, and  in view Kosmach’s teachings. One skilled in the art would be motivated to combine them in order to be able to make the display of data on the target application less dependent of the target display application by doing so the producer will have more flexibility customizing the display on the consumer application.      
   
Regarding claim 58, Specter, Wasiq, Kosmach, and  LEE disclose  the apparatus of claim 57, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to further: determine, based on the link invocation information, a link display characterization for the link invocation (Specter discloses a display window being activated by a client program using an HTTP packet that is linked to 128 link (Specter, [0032])), wherein the link display characterization for the link invocation indicates whether an expected output associated with the link invocation comprises display-oriented data for rendering in a user interface (Specter discloses display content  for redirection of link 128 being done when display content associated with link 128  is being redirected using data packet associated with HTML (according to the specification [0007] the display-oriented data comprises hyper-text markup language (HTML) data) (Specter, [0032])).    

Regarding claim 62, Specter, Wasiq, Kosmach, and  LEE disclose  the apparatus of claim 57, wherein the link invocation information associated with the link invocation comprises a target address for the link invocation, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: determine whether the target address comprises display-oriented data (Specter discloses display content  for redirection of link 128 being done when display content associated with link 128  is being redirected using data packet associated with HTML (according to the specification [0007] the display-oriented data comprises hyper-text markup language (HTML) data) (Specter, [0032])).  

Regarding claim 64, claim 64 is substantially similar to claim 57, thus the same rationale applies.    
Regarding claim 65, claim 65 is substantially similar to claim 58, thus the same rationale applies.    
Regarding claim 69, claim 69 is substantially similar to claim 62, thus the same rationale applies.    

Regarding claim 71, claim 71 is substantially similar to claim 57, thus the same rationale applies.    
Regarding claim 72, claim 72 is substantially similar to claim 58, thus the same rationale applies.    
Regarding claim 76, claim 76 is substantially similar to claim 62, thus the same rationale applies.    

3b. Claims 59, 60, 61, 66, 67, 68, 73, 74, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Specter, in view of  Wasiq, in view of Kosmach, in view of  LEE as applied to claims 57-58 , 62, 64-65,  69, 71-72, and 76    above, and further in view of Stickle et al. (hereinafter “Stickle”) (US 9,280,338 B1).   

Regarding claim 59, Specter, Wasiq, Kosmach, and  LEE disclose the apparatus of claim 57,.

          Specter in view of Wasiq in view of Kosmach and in view of LEE do not disclose wherein, when receiving the local presence status for the invoked application, the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: retrieve dynamic redirection data stored in an inter-application shared storage medium; wherein each of the one or more software applications are configured to write local presence data for a corresponding software application to the inter-application shared storage medium, wherein the dynamic redirection data includes the local presence data for each software application of the one or more software applications.  

            Stickle discloses wherein, when receiving the local presence status for the invoked application, the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: retrieve dynamic redirection data stored in an inter-application shared storage medium (Stickle discloses status of the components of a software application being defined by executable software of a computer (Stickle, column 3, lines 29-37));   
      wherein each of the one or more software applications are configured to write local presence data for a corresponding software application to the inter-application shared storage medium, wherein the dynamic redirection data includes the local presence data for each software application of the one or more software applications (Stickle discloses a determination being made about local components of an application by comparing a local manifest of an application indicating the version number of the current and locally present version of the application components where an application is a software  (Stickle, column 6, lines 46-55) (an application is disclosed being  a software in column 1, lines 1-2 ).     

        It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Stickle’s teachings with Specter’s teachings, in view of Wasiq’s teachings, in view of Kosmach’s teachings, and in view of LEE’s teachings . One skilled in the art would be motivated to combine them in order to be able to store in a local storage the status of an application by doing so it will be faster  to know if an application needs to be updated.          
 

Regarding claim 60, Specter, Wasiq, Kosmach, and  LEE disclose  the apparatus of claim 57. 

          Specter in view of Wasiq in view of Kosmach and in view of LEE do not disclose wherein, when determining the local presence status for the invoked application, the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: retrieve local presence data for the one or more software applications from an operating system software application associated with the apparatus. 

          Stickle discloses wherein, when determining the local presence status for the invoked application, the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: retrieve local presence data for the one or more software applications from an operating system software application associated with the apparatus (Stickle discloses status of the components of a software application being defined by executable software of a computer (Stickle, column 3, lines 29-37)).    

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Stickle’s teachings with Specter’s teachings, in view of Wasiq’s teachings, in view of Kosmach’s teachings, and in view of LEE’s teachings. One skilled in the art would be motivated to combine them in order to be able to store in a local storage the status of an application by doing so it will be faster  to retrieve the status of an application that is stored locally.     
.  

Regarding claim 61, Specter, Wasiq, Kosmach, and  LEE disclose the apparatus of claim 57.

          Specter in view of Wasiq in view of Kosmach and in view of LEE do not disclose wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: determine the local presence status based on determining that a latest version of the invoked application is one of the one or more software applications.  

          Stickle discloses wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: determine the local presence status based on determining that a latest version of the invoked application is one of the one or more software applications (Stickle discloses a determination being made about local components of an application by comparing a local manifest of an application indicating the version number of the current and locally present version of the application components where an application is a software  (Stickle, column 6, lines 46-55) (an application is disclosed being  a software in column 1, lines 1-2 ).     

        It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Stickle’s teachings with Specter’s teachings, in view of Wasiq’s teachings, in view of Kosmach’s teachings, and in view of LEE’s teachings. One skilled in the art would be motivated to combine them in order to be able to store in a local storage the status of an application by doing so it will be faster  to know if an application needs to be updated.       

Regarding claim 66, claim 66 is substantially similar to claim 59, thus the same rationale applies.    
Regarding claim 67, claim 67 is substantially similar to claim 60, thus the same rationale applies.    
Regarding claim 68, claim 68 is substantially similar to claim 61, thus the same rationale applies.    
  Regarding claim 73, claim 73 is substantially similar to claim 59, thus the same rationale applies.    

Regarding claim 74, claim 74 is substantially similar to claim 60, thus the same rationale applies.    

Regarding claim 75, claim 75 is substantially similar to claim 61, thus the same rationale applies.    


3c. Claims 63 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Specter, in view of  Wasiq, in view of Kosmach, LEE as applied to claims 57-58 , 62, 64-65,  69, 71-72, and 76    above, and further in view of Karunamuni et al. (hereinafter “Karunamuni’) (US 2018/0335921 A1).    

Regarding claim 63, Specter, Wasiq, Kosmach, and  LEE disclose the apparatus of claim 57.

          Specter in view of Wasiq, in view of Kosmach, and in view of  LEE do not disclose wherein the link invocation information associated with the link invocation comprises a link invocation intensity, wherein the non- transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: in response to determining that the link invocation intensity fails to satisfy an intensity threshold, determine that the dynamic redirection characterization indicates that an expected output associated with the link invocation does not comprise display-oriented data.  

            Karunamuni discloses  wherein the link invocation information associated with the link invocation comprises a link invocation intensity (Karunamuni discloses  the intensity of a touch (based on the application specification paragraph 70 the link intensity is a touch intensity)  (Karunamuni, [0199])), wherein the non- transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: in response to determining that the link invocation intensity fails to satisfy an intensity threshold, determine that the dynamic redirection characterization indicates that an expected output associated with the link invocation does not comprise display-oriented data (Karunamuni discloses the tactile output that can be a visible output  has to reach a threshold for redirection of an impending event  (the tactile input has to reach a threshold is equated to the touch intensity has to satisfy a threshold)(Karunamuni, [0062 ])).    

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Karunamuni’s teachings with Specter’s teachings, in view of Wasiq’s teachings,  in view of Kosmach’s teachings, and in view of  LEE’s teachings. One skilled in the art would be motivated to combine them in order to be able to tie the occurrence of a display event to the intensity of a touch by doing so a display by accidental touching of a keyboard could be avoided.    

Regarding claim 70, claim 70 is substantially similar to claim 63, thus the same rationale applies.    

Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455
/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455